           Case 5:19-cv-00581-DJS Document 31 Filed 05/03/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

LATOYA A., on behalf of N.C.,

                                   Plaintiff,

           v.                                                         5:19-CV-581
                                                                         (DJS)
ANDREW M. SAUL, 1 Commissioner of
Social Security,

                      Defendant.
____________________________________

APPEARANCES:                                                 OF COUNSEL:

OLINSKY LAW GROUP                                            HOWARD OLINSKY, ESQ. 2
Attorney for Plaintiff
One Park Place
300 South State Street, Suite 420
Syracuse, New York 13202

U.S. SOCIAL SECURITY ADMIN.                                  NICOLE SONIA, ESQ.
OFFICE OF REG’L GEN. COUNSEL
REGION II
Attorney for Defendant
J.F.K. Federal Building - Room 625
Boston, Massachusetts 02203

DANIEL J. STEWART
United States Magistrate Judge




1
 Mr. Saul became Commissioner on June 17, 2019 and is substituted as the Defendant pursuant to FED. R. CIV. P.
25(d).
2
 Mr. Olinsky was appointed as pro bono counsel for Plaintiff. Dkt. No. 16. Upon entry of judgment in this case,
his pro bono assignment is terminated with the thanks of the Court.
            Case 5:19-cv-00581-DJS Document 31 Filed 05/03/21 Page 2 of 5




                                       DECISION and ORDER 3

         Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) seeking review of a

decision by the Commissioner of Social Security that Plaintiff’s minor child was not

disabled. Dkt. No. 1. Currently before the Court are Plaintiff’s Motion for Judgment

on the Pleadings and Defendant’s Motion for Judgment on the Pleadings. Dkt. Nos. 24

& 29. For the reasons set forth below, Plaintiff’s Motion for Judgment on the Pleadings

is granted and Defendant’s Motion is denied. The Commissioner’s decision is reversed

and the matter is remanded for further proceedings.

                                  I. RELEVANT BACKGROUND

         Plaintiff commenced this action on behalf of her minor child (“claimant”). Dkt.

No. 1. In June 2016, an application for supplemental security income benefits was filed

on claimant’s behalf. Dkt. No. 20, Admin. Tr. (“Tr.”), pp. 311-319. At the time claimant

was three years of age. Tr. at p. 15.

         The application was initially denied on August 1, 2016, after which a hearing

before an Administrative Law Judge (“ALJ”) was requested. Tr. at pp. 12 & 271-273.

The hearing was held before ALJ Jeremy G. Eldred on May 2, 2018. Tr. at pp. 223-246.

Despite her young age, claimant was present at the hearing. Id. Plaintiff proceeded

without any representation at the hearing. Tr. at p. 226-227. On June 28, 2018, the ALJ



3
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 4 & General Order 18.

                                                         2
              Case 5:19-cv-00581-DJS Document 31 Filed 05/03/21 Page 3 of 5




issued a written decision finding claimant was not disabled under the Social Security

Act. Tr. at pp. 12-28. On February 8, 2019, the Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision of the Commissioner.

Tr. at pp. 2-6.

                                              II. DISCUSSION

           Plaintiff’s brief raises two issues for review. First, she contends that the ALJ

failed to properly develop the record in this case, particularly in light of the fact that

Plaintiff and her daughter were not represented by counsel at the administrative hearing.

Dkt. No. 24, Pl.’s Mem. of Law, pp. 9-14. Second, Plaintiff argues that this claim was

adjudicated by an unconstitutionally appointed ALJ and that remand for consideration

by a properly appointed ALJ is required. Id. at pp. 14-17.

           In response, Defendant contends that the ALJ fulfilled his duty to make sure the

record was properly developed in this case. Dkt. No. 29, Def.’s Mem. of Law, pp. 5-13.

Defendant also asserts that Plaintiff has forfeited any claim regarding the propriety of

the ALJ’s appointment because the issue was not raised in any administrative

proceeding prior to the commencement of this action. Id. at pp. 13-23.

           In light of the Supreme Court’s recent decision in Carr v. Saul, ___U.S. ___,

2021 WL 1566608 (Apr. 22, 2021), remand is warranted as to Plaintiff’s second ground

for relief. 4




4
    The stay imposed pending a decision in Carr is lifted. See Dkt. No. 30.
                                                           3
         Case 5:19-cv-00581-DJS Document 31 Filed 05/03/21 Page 4 of 5




       A number of legal issues regarding the appointment of ALJs have developed in

light of the Supreme Court’s decision in Lucia v. Securities & Exchange Comm’n, 138

S. Ct. 2044 (2018). See generally Iris R. v. Saul, 2020 WL 2475824, at *4 (N.D.N.Y.

May 13, 2020) (discussing impact of Lucia on Social Security Act cases). Generally

stated, the broad question presented following Lucia is the impact on cases where the

presiding ALJs may not have been properly appointed. See id. at *4. With respect to

the particular question presented here, whether a plaintiff who fails to raise the propriety

of the ALJ’s appointment prior to federal court forfeits the issue, Carr resolved what

had been a circuit split. See Montes v. Saul, 2020 WL 6875301, at *4 (S.D.N.Y. Nov.

23, 2020) (discussing four conflicting circuit court decisions).

       Carr rejected the position taken by the Social Security Administration that there

was a form of issue exhaustion that required Social Security claimants to challenge the

ALJ’s appointment administratively or waive it. Carr v. Saul, 2021 WL 1566608, at

*5-7. In doing so, the Court highlighted both the non-adversarial nature of disability

determinations before the agency and the significance of the constitutional issue

presented under the Appointment Clause. Id. On July 16, 2018, following the decision

in Lucia, the Acting Administrator of the Social Security Administration properly

appointed ALJs to minimize any potential impact of that decision. Id. at *3. The ALJ’s

decision in this case was issued before that action. Tr. at pp. 12-28. The Social Security

Administration also directed that the determination of any party who timely raised an

Appointments Clause challenge in administrative proceedings should be vacated and
                                             4
          Case 5:19-cv-00581-DJS Document 31 Filed 05/03/21 Page 5 of 5




reevaluated by a properly appointed ALJ. Carr v. Saul, 2021 WL 1566608, at *3. In

light of Carr’s determination that claimants did not forfeit those claims if they were not

raised administratively, the same remedy, remand for consideration by a properly

appointed ALJ, is warranted here.

                                  III. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings is

GRANTED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings is

DENIED; and it is further

       ORDERED, that Defendant’s decision denying Plaintiff benefits is VACATED

and REMANDED pursuant to Sentence Four of section 405(g) for further proceedings;

and it is further

       ORDERED, that the Clerk of the Court shall serve copies of this Decision and

Order on the parties.

Dated: May 3, 2021
       Albany, New York




                                            5
